Citation Nr: 1429609	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-48 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a left shoulder disability, pharyngitis, disability manifested by groin pain, sciatica of both legs, sinusitis, bronchitis, a heart disability other than ischemic heart disease, hyperlipidemia, a gastric disability (to include gastroesophageal reflux disease), hypotension, benign prostatic hypertrophy, dry eye syndrome and onychomycosis.

4.  Entitlement to service connection for diabetic nephropathy, including as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1970 to December 1972, to include service in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a videoconference hearing before the undersigned in February 2014.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  In February 2014 he submitted medical evidence, including a February 2014 VA medical opinion.  This evidence was submitted with waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In a July 2010 rating decision, the RO granted service connection for type II diabetes mellitus.  In a May 2011 rating decision, the RO granted service connection for ischemic heart disease.  As these determinations constitute a full grant of the benefits sought as to those claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran has raised the issues of entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disabilities, entitlement to an increased rating for ischemic heart disease and entitlement to service connection for memory loss.  See statements received in April and June 2011.  These issues are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record at the February 2014 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a left shoulder disability, pharyngitis, disability manifested by groin pain, sciatica of both legs, sinusitis, bronchitis, a heart disability other than ischemic heart disease, hyperlipidemia, a gastric disability (to include gastroesophageal reflux disease), hypotension, benign prostatic hypertrophy, dry eye syndrome and onychomycosis and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  The Veteran's diabetic nephropathy and peripheral neuropathy of the lower extremities are related to his service-connected type II diabetes mellitus.

3.  An unappealed June 2006 rating decision denied reopening a claim for service connection for a psychiatric disability. 

4.  Evidence received since the June 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for a left shoulder disability, pharyngitis, disability manifested by groin pain, sciatica of both legs, sinusitis, bronchitis, a heart disability other than ischemic heart disease, hyperlipidemia, a gastric disability (to include gastroesophageal reflux disease), hypotension, benign prostatic hypertrophy, dry eye syndrome and onychomycosis and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Diabetic nephropathy is proximately due to or is the result of service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013). 

3.  Peripheral neuropathy of the lower extremities is proximately due to or is the result of service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  The June 2006 rating decision that denied reopening the Veteran's claim for entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Veteran has withdrawn 14 issues, as discussed below.  In addition, the Board's grant of service connection for diabetic nephropathy and peripheral neuropathy of the lower extremities and the Board's reopening of the claim of entitlement to service connection for a psychiatric disability herein represents a complete grant of the benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary. 

Withdrawn Claims

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

At the February 2014 hearing (as reflected in the transcript), the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a left shoulder disability, pharyngitis, disability manifested by groin pain, sciatica of both legs, sinusitis, bronchitis, a heart disability other than ischemic heart disease, hyperlipidemia, a gastric disability (to include gastroesophageal reflux disease), hypotension, benign prostatic hypertrophy, dry eye syndrome and onychomycosis, and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.

Diabetic Nephropathy and Peripheral Neuropathy of the Lower Extremities

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The current claim was filed in October 2007.  A July 2010 rating decision awarded the Veteran service connection for type II diabetes mellitus, effective August 2001.  Post-service VA medical evidence documents diagnoses of diabetic nephropathy and peripheral neuropathy of the right and left lower extremities.  In a February 2014 statement, a VA physician opined that the Veteran's service-connected type II diabetes mellitus is more likely than not a determinant (a factor that decisively affects the outcome) in the development of his kidney disease and peripheral neuropathy of the lower extremities.

The evidence supports the Veteran's claim of service connection for diabetic nephropathy and peripheral neuropathy of the lower extremities on a secondary basis.  A VA physician has provided an opinion in support of the Veteran's claim; there is no medical evidence to the contrary of record.  Therefore, the Board concludes that service connection is in order for diabetic nephropathy and peripheral neuropathy of the lower extremities.



	(CONTINUED ON NEXT PAGE)



Claim to Reopen

The Veteran seeks to reopen and establish service connection for a psychiatric disability. 

The Veteran initially filed a claim for service connection for a psychiatric disability in September 2001.  In an August 2002 rating decision, the RO denied his claim, stating that no psychiatric disability was shown in service, and no current psychiatric disability was shown to be related to service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

In September 2005 the Veteran submitted a new claim.  In a June 2006 rating decision, the RO declined to reopen the Veteran's claim seeking service connection for a psychiatric disability.  The Veteran did not appeal this decision and it became final. 

The evidence of record at the time of the June 2006 rating decision included STRs which show no findings of psychiatric disability.  Also of record were VA treatment records and examination reports dated from 2000 to 2006, which note that the Veteran received treatment for a psychiatric disability (dysthymia), which was apparently related to a post-service work in jury to his back.  There was no medical opinion that such disability was related to the Veteran's military service.

Regarding the instant claim to reopen, evidence received subsequent to the June 2006 rating decision includes testimony provided during the February 2014 Board hearing.  It was suggested that the Veteran's psychiatric disability might be caused or aggravated by his service-connected disabilities and/or the medication taken for these disabilities.  He was not awarded service connection for any disability until 2010, which clearly postdates the last RO decision.  Additionally, in an April 2011 statement, the Veteran maintained that he had memory loss (a symptom of psychiatric disability) secondary to service-connected disability.

This evidence is new since the prior final denial.  Moreover, the evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disability and raises a reasonable possibility of substantiating the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim is reopened. 


ORDER

The appeal with respect to the issues of entitlement to service connection for left shoulder disability, pharyngitis, disability manifested by groin pain, sciatica of both legs, sinusitis, bronchitis, a heart disability other than ischemic heart disease, hyperlipidemia, a gastric disability (to include gastroesophageal reflux disease), hypotension, benign prostatic hypertrophy, dry eye syndrome and onychomycosis is dismissed.

The appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability is dismissed.

Service connection for diabetic nephropathy is granted.

Service connection for peripheral neuropathy of the lower extremities is granted.

 New and material evidence to reopen a claim of entitlement to service connection for a psychiatric disability has been received; to this extent, the appeal is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

Additional development is required before the Veteran's reopened claim is decided.  First, the Veteran must be sent the appropriate VCAA notice letter for this service connection claim.

In addition, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not undergone a VA examination the addresses secondary service connection in conjunction with this claim.  Under the "low threshold" standard of McLendon, and to ensure that the Veteran is properly assisted in the development of his claim, an examination to determine if there is a nexus between any current or recent diagnosis of a psychiatric disability and the Veteran's service-connected disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter for the issue of entitlement to service connection for a psychiatric disability, to include on a secondary basis. 

2.  Obtain and associate with the claims file any outstanding records pertaining to treatment for the Veteran's psychiatric disability.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Arrange for the Veteran to be examined to determine the nature and etiology of the psychiatric disability(ies) diagnosed during the period of this appeal.  The claims file must be made available to the examiner for review.  

Following an interview, examination, and complete review of the file, to include the statements made during the February 2014 Board hearing, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's psychiatric disability was at least as likely as not (a 50 percent probability or greater) was caused or aggravated by the Veteran's ischemic heart disease, type II diabetes mellitus, diabetic nephropathy, peripheral neuropathy, or symptoms related thereto or to his use of medications used to treat his service-connected disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
5.  Then, readjudicate the issue of entitlement to service connection for a psychiatric disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


